Citation Nr: 0333748	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-17 755A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided in conjunction with the veteran's 
hospitalization at Dickenson County Memorial Hospital from 
October 24, 2001 to October 25, 2001.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from March 1967 to February 
1970.  The veteran died in December 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the Iron Mountain, 
Michigan, Department of Veterans Affairs (VA), Medical 
Center.  


FINDINGS OF FACT

1.  The veteran was service-connected for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling; he 
died in December 2001.  

2.  The appellant is the executrix of the veteran's estate.

3.  From October 24, 2001 to October 25, 2001, the veteran 
received medical services in conjunction with his private 
hospitalization at Dickenson County Memorial Hospital; his 
psychiatric disorder was among the disabilities which were 
afforded treatment.

4.  VA payment or reimbursement of the costs of the private 
medical services provided from October 24, 2001 to October 
25, 2001, was not authorized prior to the veteran's receiving 
such services.  

5.  A VA facility was feasibly available and an attempt to 
use the VA facility beforehand or obtain prior VA 
authorization for the services required would have been 
reasonable, sound, wise, or practicable; treatment was not 
nor would have been refused.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from October 24, 2001 to 
October 25, 2001, as provided in conjunction with the 
veteran's private hospitalization at Dickenson County 
Memorial Hospital, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 
(2003).

2.  The criteria have not been met for entitlement to payment 
or reimbursement for unauthorized medical services provided 
in conjunction with the veteran's hospitalization at 
Dickenson County Memorial Hospital from October 24, 2001 to 
October 25, 2001.  38 U.S.C.A. §§ 1710, 1728 (West 2002); 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

VCAA does not apply in this case.  The Secretary enacted 
implementing regulations, the aforementioned regulations 
which are applicable only to claims governed by 38 C.F.R. 
Part 3; thus, the implementing regulations do not apply to 
this case, in which the governing regulations reside in Part 
17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

As an initial matter, the circumstances of the present appeal 
require consideration of whether the appellant, the executor 
of the veteran's estate, is a proper claimant for 
reimbursement under VA regulations.  Under 38 C.F.R. § 
17.123, the parties eligible for such payment include: (1) 
the veteran who received the services (or his or her 
guardian); (2) the hospital, clinic, or community resource 
which provided the services; and (3) a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123.  The 
Board notes that, in an unpublished opinion, dated 
December 5, 1984, VA's General Counsel addressed the issue of 
claims for unauthorized medical expenses, including the 
proper appellant in the event of the veteran's death.  It was 
determined that because a claim for unauthorized medical 
expenses does not change when it becomes part of the estate, 
the executor or administrator may continue to prosecute the 
claim on behalf of the estate at whatever stage in the 
process the claim was in at the time of death.  The General 
Counsel held that the executor or administrator of a deceased 
veteran's estate could file a notice of disagreement with a 
denied claim filed by the veteran before his death and could 
prosecute and appeal to the Board.  The General Counsel 
indicated that any other individual or entity who either 
rendered medical services to the veteran, or paid for the 
services, had to file a new claim with the medical center.  
The Board observes that a copy of the instrument designating 
the appellant as the executrix is contained in the file.  

In this case, it is unclear if the veteran had initiated a 
claim for reimbursement prior to his death.  However, the May 
2002 decision was addressed to the veteran, even though he 
was deceased.  As such, it is reasonable to assume that the 
veteran had filed a claim prior to his death, thus, the 
appellant would be a proper claimant with standing to appeal 
the denial of reimbursement or payment of the private medical 
costs at issue in this appeal.  Even if the veteran did not 
have a claim pending, this claim cannot be granted, as set 
forth below.  

The veteran was service-connected for PTSD, rated as 100 
percent disabling.  

On October 24, 2001, the veteran was found in his home by a 
relative after suffering a blow to his head.  He was 
incoherent and an ambulance was called.  The report from the 
ambulance medical technicians who attended to him listed the 
impression as a head injury and a skull fracture.  It was 
further noted that the technicians contacted their medical 
control and received an "o'k" to transport the veteran 
directly to the Iron Mountain VA Medical Center, transport 
code 1.  However, according to a June 2002 letter, the 
veteran's transport code was changed to code 3 with lights 
and siren on, en route.  Due to this change in status, the 
veteran was transported by Rampart EMS Service to Dickenson 
County Memorial Hospital which was located approximately 3 
blocks from the Iron Mountain VA Medical Center.  It was 
determined by the ambulance crew that the veteran needed a 
doctor's evaluation.  Rampart EMS Service indicated that VA 
did not have an emergency room or an emergency room doctor 
available which is why they went to the closer private 
facility because he needed immediate medical attention.  The 
veteran's was admitted for several medical reasons to include 
the reported head injury as well as depressive disorder.  VA 
records show that on October 25, 2001, VA took note that the 
veteran would not be transferred to that VA facility, but was 
discharged to home from the private facility with a urinary 
tract infection.  His medical prescription was going to be 
filled by VA.  An October 26, 2001 notation indicated that VA 
had not been contacted when the ambulance decided to 
transport the veteran to the private hospital instead of VA 
the day before.  It was further noted that VA had been 
available to treat the veteran.  

The appellant maintains that the veteran had no choice in 
where he was transported due to his head injury.  Rampart EMS 
Service determined that he needed immediate medical attention 
which was available at the private hospital.  The appellant 
conceded that no prior authorization was sought by VA due to 
the emergent nature of the situation.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care provided in conjunction with the veteran's private 
hospitalization from October 24, 2001 to October 25, 2001.  
See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also Opinion of the VA General Counsel, VAOPGCCONCL 1-95, at 
9 (Mar. 31, 1995) ("Authorization in advance is essential to 
any determination as to whether the Department is or is not 
going to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that proper authorization 
for payment of the private medical expenses provided October 
24, 2001 to October 25, 2001, was obtained.  The appellant 
does not contend that any advance authorization was sought or 
obtained.  The record confirms that it was not.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided in conjunction 
with the veteran's hospitalization at Dickenson County 
Memorial Hospital from October 24, 2001 to October 25, 2001, 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  

Generally, in order to be entitled to payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The veteran does not satisfy the third criterion as set forth 
above.  The veteran was treated in part due to psychiatric 
illness.  The veteran was rated as 100 percent disabled due 
to psychiatric illness.  Thus, he was treated for a service-
connected disability.  The medical records show that he was 
in need of emergency medical attention after a head injury.  
Thus, a medical emergency existed.  However, a VA facility 
was able to treat the veteran.  Despite the statements by 
Rampart EMS Service and the appellant, VA verified that the 
Iron Mountain VA Medical Center was willing and able to treat 
the veteran.  Thus, a VA facility was feasibly available.  
The veteran was not and would not have been refused 
treatment.  There is no evidence that an attempt to use the 
VA facility beforehand or obtain prior VA authorization for 
the services required would not have been reasonable, sound, 
wise, or practicable.  The VA facility was only 3 blocks from 
the private hospital.  

Thus, the third criterion under 38 C.F.R. § 17.120 has not 
been met.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 C.F.R. § 17.120.  
Accordingly, the claim must be denied.  


ORDER

Payment or reimbursement for unauthorized medical services 
provided in conjunction with the veteran's hospitalization at 
Dickenson County Memorial Hospital from October 24, 2001 to 
October 25, 2001, are denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



